Title: From Thomas Jefferson to Alexander J. Dallas, 29 July 1804
From: Jefferson, Thomas
To: Dallas, Alexander J.


               
                  
                     Dear Sir
                  
                  Monticello July 29. 04.
               
               Your favor of the 21. was recieved here the last night. I have not with me a copy of my letter of the 21st. which you quote as of the 17th. but the object of that was to inform you that Doctr. Franklin when he left Paris, did not leave with me a single scrip of paper, or of the pen, of any nature whatever, or any article of any kind whatsoever; and this on an explanation between ourselves, concluding he had better bring every thing with him to America. William T. Franklin is certainly the person most likely to be able to give information on the subject. but all Dr. Franklin’s papers are, I suppose, in this country, either in the Secy. of state’s office or in the hands of his exrs, & if such bills of lading existed in his hands, they are probably still among his papers. Accept my friendly & respectful salutations.
               
                  
                     Th: Jefferson
                  
               
            